Title: To George Washington from Jonathan Trumbull, Jr., 20 June 1788
From: Trumbull, Jonathan Jr.
To: Washington, George



My Dear General
Lebanon [Conn.] 20th June 1788

I have this Day been made very happy in the receipt of your favor of the 8th instant. The information you have been so good as to communicate, and the pleasing prospects whih that information has excited in my Mind, have formed such an accession to my common stock of Joys as rarely falls in my Way—The Support which the new Constitution will receive from the State of Virginia must fill every Well Wisher to its Adoption, with heart felt pleasure & satisfaction. Under the Influence of these feelings, I anticipate the Joy of soon hearing the compleat ratification of your State.
The Triumph of Fœderalism has been great in Connecticut since last Winter. The Opposition which then existed, is now dwindled into meer unimportance. At our late Elections—which you know Sir! are formed by the people at large—a Genl Wadsworth,

who was the Champion of Opposition in our Convention, lost his place as an Assistant, by great Odds—his Seat at the Council Board, was filled by Colo. Chester, late Speaker of our House of Assembly—a Gentleman of independant, liberal Sentiments, & a firm friend to general Government—Your Old Secretary being placed in the Speaker’s Chair, on the removal of Colo. Chester, was an additional Blow to Opposition—and, he being considered as a warm supporter of the fœderal Interest—a fast friend to the Army, & to public Justice, this Event had its influence towards compleating the Triumph.
Indeed much pleased have I been in the Course of our late Sessions of Assembly, to observe a Disposition towards public Measures much better than has prevailed for some Years past—Pray God this happy Change may continue!
A like Triumph I am told—and a similar good disposition has taken place in Massachusetts. And it is confidently said—so that it gains my belief—that N. Hampshire, at the Adjournment of her Convention, will asssuredly ratify the new Constitution, by a considerable Majority. A Dawn of better Times, my Dear Genl! appears—may the Day soon break upon us in full Lustre & brightness.
Under these circumstances, can the State of N. York have hardiness eno’ to refuse their Assent? or will she consent to stand on the same Ground with our deluded Sister R. Island. I would fain hope, that shameless Prostitute will not be able to find an Associate in her Sins & Follies.
I have a late Letter from my Brother, who still continues in London—the Confidence with which he has been honored by Mr Adams, has led him near the Channels of the best information—and his Intimacy with Mr West, who, from a particular foible attendant on Majesty, has perhaps as much domestic intercourse with the King as almost any private Subject—has brot him more nearly acquainted with the Character of his Majesty, than is commonly obtained.
My Brother speaks warmly of the new Constitution—of the happy Effects he hopes from it—& of the urgent necessity of its speedy adoption. “No unforeseen Event (he says) will I hope occur to dash our hopes of Union—it was never more necessary than at this Hour—there are those who neither forget nor forgive our past successes; & who would rejoice in a fresh Opportunity

of dispute, if they saw but a hope of success—& a late Event (he adds) has taken place which may perhaps inspire that hope—A Bill has just passed in Parliament for the better regulation of affairs in India—which vests the supreme Goverment & Defence of that Country in a Board of Controul, to be appointed by the King—this Board is supreme, & being charged with the defence of the Country, are consequently made directors of the territorial Revenues, which are said to amount to Seven Millions a year—This Sum is an addition to the Royal purse—independt of Parliament—and has for its natural attendant the Army at present under the Orders of the India Compa.—a no inconsiderable Body of Men—likewise independt of Parliament. Those who know the British Constitution, may judge what will be the Effect of such an addition to the Power of One Branch. and those who know the Character of him who now constitutes that Branch, may judge what will be his future conduct. Ours obviously ought to be guarded, united & preparatory. We may perhaps be secured for a little time by the Quarrels of Europe—there is some reason to hope, that the Ambition & resentment which frowns on us may find other Occupations for some time: yet we shall not be forgotten—there is One who never forgets nor forgives—& be assured we shall be the Objects of his earliest Vengeance, as we are of his continual remembrance & Detestation.”
These circumstances are committed to me in Confidence—on the same ground I mention them to you, my Dear Sir!—with this one Observation only—that the Writer having been once frowned upon in England, would not willingly be brot into trouble again from the freedom of his pen.
I beg pardon for troubling you with the above detail—at the present period however, such information, rightly improved, may not be useless. With the warmest cordiality of friendship—& the highest Sentiments of respect & regard I have the honor to be Dear Sir Your most Obedient & Obliged humble Servant

Jona. Trumbull

